Citation Nr: 1605141	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-00 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease with mild left lower extremity lumbar radiculopathy and mechanical low back pain.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO continued a 20 percent rating for the Veteran's lumbar spine disability, which was previously reduced from 40 percent in a July 2008 rating decision.  

In a June 2013 decision, the Board restored the 40 percent rating for the Veteran's lumbar spine disability and remanded the issue of entitlement to an increased evaluation in excess of 40 percent for lumbar degenerative disc disease for additional evidentiary development.  The case has since been returned to the Board for appellate review.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the Virtual VA file reveals VA medical records dated from May 2012 to October 2013; however, those records were considered by the RO in the October 2013 statement of the case.  The VBMS file contains a December 2015 brief.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal. 



FINDING OF FACT

On August 5, 2013, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran and his authorized representative that he wanted to withdraw his appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204 (2015).   

In August 2013, the Veteran submitted an appeals satisfaction notice indicating that he was satisfied with the decision rendered by the Board and wished to withdraw any remaining issues contained in the recent remand order.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the issue before the Board.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  

The Board acknowledges that the Veteran's representative submitted a brief in September 2015.  In this regard, VA regulation provides that a withdrawal of an appeal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed. 38 C.F.R. § 20.204(c).  However, a claimant must file a Notice of Disagreement or Substantive Appeal with a determination by the agency of original jurisdiction (AOJ) within one year from the date that the AOJ mailed notice of the determination. 38 C.F.R. § 20.302(a), (b).  In the present case, the September 2015 2015 brief was filed well beyond one year after notice of the October 2008 rating decision on appeal; therefore, the appeal cannot be reinstated as this document is outside the time period for a valid appeal.

ORDER

The appeal is dismissed.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


